DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/251,787 (01/18/19) filed on 11/22/21.
Allowable Subject Matter
Claims 1 - 6, 8 - 14 and 16 - 20 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer C. Tempesta, Reg. No. 59,021 on Thursday, January 27th, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 3 - 6, 8 -14, 16 and 18 - 20.  Please cancel claims 7 and 15. 
 
1.	(Currently Amended) A data processing system for reconciling 
a wallet application server operably coupled to a payment transaction database, 
the wallet application server comprising:  

receive, via an application programming interface (api) of a merchant server, transaction data indicating a payment transaction; 
store the transaction data in the payment transaction database;  
receive, via the api of the merchant server, refund transaction data indicating a refund transaction, the refund transaction data comprising an indication of an original transaction and an indication of a refund amount; 
look up original transaction data for the original transaction in the payment transaction database; 
generate reconciled transaction data from the refund transaction data and the original transaction data, wherein the reconciled transaction data comprises an interactive table showing the original transaction and the refund transaction, wherein the interactive table comprises an offset between the refund transaction data and the original transaction data; and 
provide the reconciled transaction data to a user device, wherein the user device has an option to view a link between the original transaction and the refund transaction in the interactive table, and wherein the user device, via a wallet application running on the user device, displays the reconciled transaction data and receives a selection of the option to view the link between the original transaction and the refund transaction in the interactive table.  

items, and wherein the data storage device further comprises instructions operative by the processor to generate reconciled transaction data from the refund transaction data and the original transaction data by calculating an offset between the value associated with the refunded item and the value associated with the corresponding item from the purchased items.

4.	(Currently Amended)  A data processing system according to claim 2, wherein the wallet application server is operably coupled to a shopping cart database,  wherein the indication of purchased items comprises a shopping cart identifier and wherein the data storage device further comprises instructions operative by the processor to look up, using the shopping cart identifier, product identifiers for the purchased items the 

5.	(Currently Amended) A data processing system according to claim 1, wherein the wallet application server is operably coupled to a refund transaction database,  wherein the data storage device further comprises the 

6.	(Currently Amended)  A data processing system according to claim 5, wherein the wallet application server is operably coupled to a shopping card database, wherein the refund transaction data comprises an indication of a refunded item, and wherein the data storage device further comprises instructions operative by the processor to store an indication of a product identifier for the refunded item with a shopping cart identifier in the  

7.	(Cancelled).

8.	(Currently Amended)  A data processing system according to claim 1, wherein the data storage device further comprises instructions operative by the processor to receive, via the api of the merchant server, the original transaction data for the original transaction and to store the original transaction data in the payment transaction database.

9.	(Currently Amended) A data processing method for reconciling wherein a wallet application server is operably coupled to a payment transaction database, the method comprising:  
receiving, by the wallet application server and via an application programming interface (api) of a merchant server, transaction data indicating a payment transaction; 

storing, by the wallet application server, the transaction data in the payment transaction database;  

receiving, by the wallet application server and via the api of the merchant server, refund transaction data indicating a refund transaction, the refund transaction data comprising an indication of the payment transaction and an indication of a refund amount; 
looking up, by the wallet application server, transaction data for the payment transaction in the payment transaction database; 
generating, by the wallet application server, reconciled transaction data from the refund transaction data and the payment transaction data, wherein the reconciled transaction data comprises an interactive table showing the original transaction and the refund transaction, wherein the interactive table comprises an offset between the refund transaction data and the original transaction data; and
providing , by the wallet application server, the reconciled transaction data to a user device, wherein the user device has an option to view a link between the original transaction and the refund transaction in the interactive wherein the user device, via a wallet application running on the user device, displaysreceives 

10.	(Currently Amended)  A data processing method according to claim 9, wherein the refund transaction data further comprises an indication of a refunded item, and wherein the payment transaction data comprises an indication of purchased items, and wherein generating, by the wallet application server, reconciled transaction data from the refund transaction data and the payment transaction data comprises matching, by the wallet application server, the refunded item with a corresponding item from the purchased items.  

11.	(Currently Amended)  A data processing method according to claim 10, wherein the refund transaction data further comprises an indication of a value associated with the refunded item, and wherein the payment transaction data further comprises indications of values associated with each of the purchased items, and wherein generating, by the wallet application server,  reconciled transaction data from the refund transaction data and the payment transaction data comprises calculating, by the wallet application server, an offset between the value associated with the refunded item and the value associated with the corresponding item from the purchased items.

the indication of purchased items comprises a shopping cart identifier and wherein the method further comprises looking up, by the wallet application server and using the shopping cart identifier, product identifiers for the purchased items  the 

13.	(Currently Amended)  A data processing method according to claim 9, wherein the wallet application server is operably coupled to a refund transaction database, and  further comprising storing, by the wallet application server, the refund transaction data in the 

14.	(Currently Amended) A data processing method according to claim 13, wherein the wallet application server is operably coupled to a shopping cart database, wherein the refund transaction data comprises an indication of a refunded item, the method comprising storing, by the wallet application server, an indication of a product identifier for the refunded item with a shopping cart identifier in the , by the wallet application server, an indication of the shopping cart identifier with an indication of the refund transaction in the refund transaction database.

15.	(Cancelled)

, when executed by of a wallet application server, cause the at least one processor of the wallet application server to perform operations 
receiving, via an application programming interface (api) of a merchant server, transaction data indicating a payment transaction, wherein the wallet application server is operably coupled to a payment transaction database; 

storing the transaction data in the payment transaction database; 
receiving, via the api of the merchant server, refund transaction data indicating a refund transaction, the refund transaction data comprising an indication of the payment transaction and an indication of a refund amount; 
looking up transaction data for the payment transaction in the payment transaction database; 
generating reconciled transaction data from the refund transaction data and the payment transaction data, wherein the reconciled transaction data comprises an interactive table showing the original transaction and the refund transaction, wherein the interactive table comprises an offset between the refund transaction data and the original transaction data; and 
providing the reconciled transaction data to a user device, wherein the user device has an option to view a link between the original transaction and , wherein the user device, via a wallet application running on the user device, displays  receives 

18.	(Currently Amended)  A non-transitory computer readable medium according to claim 17, wherein the refund transaction data further comprises an indication of a value associated with the refunded item, and wherein the payment transaction data further comprises indications of values associated with each of the purchased items, and wherein generating reconciled transaction data from the refund transaction data and the payment transaction data comprises calculating an offset between the value associated with the refunded item and the value associated with the corresponding item from the purchased items. 

19.	(Currently Amended) A non-transitory computer readable medium according to claim 17, wherein the wallet application server is operably coupled to a shopping cart database,  wherein indication of purchased items comprises a shopping cart identifier and wherein the computer executable instructions, when executed by the at least one processor of the wallet application server, cause the at least one processor of the wallet application server to further perform operations comprising:

looking up, using the shopping cart identifier, product identifiers for the purchased items the 

20.	(Currently Amended) A non-transitory computer readable medium according to claim 16, wherein the wallet application server is operably coupled to a refund transaction database, wherein the computer executable instructions, when executed by the at least one processor of the wallet application server, cause the at least one processor of the wallet application server to further perform operations comprising: 
storing the refund transaction data in the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (11/22/21), pgs. 2 - 5 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, the claimed invention is directed to a distributed computing environment where the claimed wallet application server engages a plurality of devices including a merchant server and a user device with a wallet application running thereon.  The manner in which the claimed wallet application server generates reconciled transaction data comprising an interactive table and provides the same to a user device with a wallet/ wallet application for engagement thereon.  The claimed invention 
Please also refer to the prosecution history of the instant application. In
particular, applicant’s remarks (05/20/21), pgs. 12 - 13 which distinguishes the claimed invention from the closest prior art references listed below.
Robinson, US Pat. No. 7,082,415; and
Provinse, US Pub. No. 2002/0026416.
In addition to applicant’s remarks of record as noted, please also note the following.  Robinson is relevant to the claimed invention because it is directed to conducting refund transactions via electronic transaction records however, there are differences.  For example, in the claimed invention the transaction data and refund transaction data are received “via an application programming interface (api) of a merchant server”, while in Robinson these types of data are entered.  Province is relevant to the claimed invention because it is directed to reconciliation of centrally billed accounts however, there are differences.  Although Province discusses reconciling transaction data including matching offsetting credit with pending return items, Province doesn’t address all features of the claimed invention such as generating reconciled transaction data comprising an interactive table and providing the same to a user device with a wallet/ wallet application for engagement thereon.  
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 6, 8 - 14 and 16 - 20.
With respect to the non patent literature reference(s) listed below:
“SWAPEROO:  A Simple Wallet Architecture for Payments, Exchanges, Refunds, and Other Operations,” by Neil Daswani; Neil Boneh; Hector Garcia-Molina; Steven Ketchpel; and Andreas Paepcke.  Proceedings of the 3rd Usenix Workshop on Electronic Commerce.  Boston, Massachusetts, August 31 - September 3, 1998.  (hereinafter Daswani)
Daswani is relevant to the claimed invention because it discusses a wallet architecture for payments, exchanges, refunds and other operations.  Daswani fails to explicitly disclose all of the particular attributes of the claimed invention however, because it does not disclose features of the claimed invention such as generating reconciled transaction data comprising an interactive table and providing the same to a user device with a wallet/ wallet application for engagement thereon.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697